            Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                     (At Washington)


 Harrison M. C. Cherdak and
    Erik B. Cherdak
 149 Thurgood Street
 Gaithersburg, Maryland 20878,
                                                        Case No. ____________________
               Plaintiffs,

       v.                                                   Plaintiffs Respectfully Request
                                                                      a Bench Trial
                                                    in accordance with Track 1 Fast Processing
 American Arbitration Association, Inc.              as this Case Involves Discrete Legal Issues
 120 Broadway, Floor 21                               Not Requiting Extensive Discovery and
 New York, NY 10271                                   Contemplates Issues of National Import

 Serve On:
 CSC-LAWYERS INCORPORATING
 SERVICE COMPANY
 7 St. Paul Street, Suite 820
 Baltimore, MD 21202

               Defendant.


                PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF

       Plaintiffs hereby submit this Complaint against the American Arbitration Association (the

“AAA”) and assert the following:

                                             PARTIES

1. Plaintiff Harrison M. C. Cherdak (“Harry”) is 18 years of age and is a citizen and permanent

   resident of the State of Maryland, USA residing at the address specified in the caption of this

   Complaint. Harry is currently living away from home while attending the University of South

   Carolina as a freshman in a pre-med and public health program and temporarily resides

   throughout the academic year in Columbia, South Carolina while attending to his studies.

2. Plaintiff Erik B. Cherdak (“Erik”) is Harry’s father and is a permanent resident and citizen of the
           Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 2 of 20



   State of Maryland, USA residing at the address specified in the caption of this Complaint.

3. Defendant the American Arbitration Association, Inc. (the “AAA”) is a corporation formed under

   the laws of the State of New York, USA and has a principle place of business as specified in the

   caption of this Complaint.

                                 JURISDICTION AND VENUE

4. For the time being, this action is one in which Plaintiffs are seeking declaratory relief under the

   laws of the United States including under the U.S. Declaratory Judgment Act at 28 USC § 2201(a)

   as the counts herein concern the U.S. Federal Arbitration Act at 9 USC § 1, et seq., and federal

   questions related thereto. See 28 USC § 1331. A U.S. Constitution Article III case and controversy

   exists between the parties that needs immediate declaratory relief as the rights, duties and

   obligations of the parties must be established as the Plaintiffs face irreparable harm and, in

   particular, the threat of being forced into arbitration before the AAA under arbitration clauses

   that clearly violate the Plaintiffs’ due process rights recognized and established by the AAA.

5. Personal jurisdiction is proper over the AAA as the AAA regularly and purposefully avails itself of

   the jurisdiction and benefits of the District of Columbia by consistently and regularly seeking and

   doing business with citizens of the District of Columbia and, in particular, to administer

   arbitration proceedings in lieu of litigation under the FAA.

6. Venue is proper under 28 USC § 1391, generally, in this Court as the AAA maintains one of its

   major and most-important regional offices in the District of Columbia located at 1120

   Connecticut Avenue NW, Suite 490, Washington, DC 20036—a place where the AAA regularly

   administers process for a fee to settle the disputes of parties that come before the AAA.

                                              FACTS

7. This case relates to the AAA’s failure to act in accordance with its own established duties to

   evaluate two individual arbitration clauses presented for such evaluation by a business (ACT,

                                             -2-
                                          COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 3 of 20



   INC.—the college entrance examination company that registers approximately 2,000,000 minors

   to take the ACT Exam each year) for compliance with the AAA’s Consumer Arbitration Rules

   (Exhibit 1) and the AAA’s Due Process Protocol (Exhibit 2)—together, the “AAA Due Process

   Requirements” or the “AAA-DPRs.” The AAA indicated that it may proceed to administer an

   arbitration proceeding involving the Plaintiffs that would violate Plaintiffs’ due process rights

   under the AAA-DPRs and that would cost the Plaintiffs significant money, time and resources and

   other non-monetary injuries which will be avoided by proper adjudication in this action. If

   Plaintiffs were to be forced into arbitration before the AAA, the AAA would later take on a position

   that any decisions by the AAA are immune from any scrutiny under wrong applications of alleged

   “arbitral immunity.” The AAA is a direct beneficiary of fees that it will demand to by paid by

   Plaintiffs to the AAA for administering an arbitration proceeding known to be wrongful by the

   AAA and for which the AAA has indicated that it will decline to arbitrate when, like in the instant

   case, there are due process violations that would befall on consumers. Despite numerous requests

   for clarification of the Plaintiffs’ and the AAA’s rights and the parties’ respective obligations

   relative to the AAA administering any consumer arbitration proceeding involving the Plaintiffs,

   the AAA has refused to provide such clarification. In the AAA, consumer arbitrations may only

   be administered when a valid contractual arbitration clause of a consumer contract calling for

   such consumer arbitration COMPLIES with the AAA-DPRs as determined by the AAA. See

   Exhibit 1 at Rule 1(d) (the AAA-DPRs). According to the AAA, failure of an arbitration clause in

   an alleged consumer contract to COMPLY with the AAA-DPRs will result in the AAA declining

   to administer any consumer arbitration proceeding. See e.g., Exhibit 3 (JTC Education, Inc. d/b/a

   Medtech College); see Exhibits 1 and 2 at AAA-DPRs at Rule 1(d).

8. The AAA’s duty to determine COMPLIANCE of a consumer arbitration clause is of no moment

   to an evaluation as to whether that consumer arbitration clause is legally enforceable. The former,

                                             -3-
                                          COMPLAINT
           Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 4 of 20



   determination of clause COMPLIANCE with the AAA-DPRs, is an AAA determination that is

   one solely the duty of the AAA and has nothing to do with clause enforceability. Clause

   COMPLIANCE is a private determination promised by the AAA to be carried out by the AAA

   outside the administration of any particular AAA arbitration proceeding. Clause enforceability is

   a determination carried out by a court such in the context of determining to compel arbitration.

9. A genuine dispute has arisen between the parties as the AAA has refused to adhere to its published

   duties to determine and announce to Plaintiffs and to the public at large whether certain clauses

   alleged to bind the Plaintiffs meet and satisfy the AAA-DPRs. The AAA has failed to determine

   if the clauses in Exhibit 7 individually COMPLY with the AAA-DPRs. The AAA has failed to

   render and announce its determination relative to whether the CLAUSES that are listed Exhibit

   7 are COMPLIANT with the AAA-DPRs. Without the AAA announcing its determination, for

   example, in accordance with AAA-DPRs Rule 1(d), Plaintiffs potentially face arbitration before

   the AAA and before an arbitrator being appointed without any screening being carried out by the

   AAA as it promises to do in relation to millions of consumer transactions each year. See Exhibit 4

   (the AAA advertising and representing to consumers like the Plaintiffs that “the AAA provides for

   fair administration of consumer disputes—and will exercise its authority to decline

   administration of arbitration demands where an arbitration clause contains

   material violations of the AAA Consumer Due Process Protocol…”)(emphasis

   supplied).

10. The actual clauses in-suit are reprinted herein in Exhibit 7. The AAA assumes duties of care owed

   to consumers including Plaintiffs upon charging patron business to register their clauses that the

   AAA allegedly evaluates for compliance with the AAA-DPRs relative to forced consumer

   arbitration clauses. The AAA charges consumers arbitration fees in all arbitrations administered

   by the AAA in relation to clauses the AAA registers on its Consumer Clause Registry. The AAA’s

                                             -4-
                                          COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 5 of 20



   Consumer Clause Registry is held-out by the AAA to be a consumer resource to allow consumers

   like the Plaintiffs to access the same online to allegedly educate consumers as to compliant clauses.

   In reality, the AAA Consumer Clause Registry dupes consumers into a false impression that the

   AAA has reviewed consumer (forced) arbitration clauses and has placed those clauses on the

   registry only upon allegedly determining that those clauses comply with the AAA-DPRs. The

   AAAA listed the clauses in Exhibit 7, all the while knowing that the same do not meet the AAA-

   DPRs. The AAA registration of the clauses listed in Exhibit 7, were knowingly defective and the

   AAA allowed wrongful registration on the AAA registry nonetheless. The AAA maintains a

   Consumer Arbitration Clause Registry online at:

       https://apps.adr.org/ClauseRegistryUI/faces/org/adr/extapps/clauseregistry/view/pa
       ges/clauseRegistry.jsf;jsessionid=oYPcP7c2GWsCohPaTIbMLK9L1x4H1QoVQGjL5F
       aR-rZXQzelUVi6!-71194198?_ga=2.174222433.2141548673.1575652881-
       1752190571.1575378860

11. The AAA regularly and routinely advises (and advertises to) consumers as to the duties of care

   that the AAA has assumed on behalf of consumers including the Plaintiffs by stating the following

   in regard to the AAA Consumer Clause Registry and the AAA-DPRs:

       The AAA administers consumer disputes that meet the due process standards contained
       in the Consumer Due Process Protocol and the Consumer Arbitration Rules. The AAA
       will accept cases after the AAA reviews the parties’ arbitration agreement and if the AAA
       determines the agreement substantially and materially complies with the due process
       standards of these Rules and the Consumer Due Process Protocol. Should the AAA decline
       to administer an arbitration, either party may choose to submit its dispute to the
       appropriate court for resolution.

   See Exhibit 1 at Rule 1(d) (at pg. 10). The AAA further states:

       The AAA provides for fair administration of consumer disputes—and will exercise its
       authority to decline administration of arbitration demands where an
       arbitration clause contains material violations of the AAA Consumer Due
       Process Protocol, developed in 1998 in cooperation with representatives from
       government agencies, consumer interest groups, education institutions, and businesses.
       The goal of the [Due Process] Protocol, in concert with the AAA Consumer
       Arbitration Rules, is to ensure evenhandedness in the administration of consumer-
       disputes resolution. These rules apply only to disputes regarding a product or service for
       personal or household use.
                                                -5-
                                          COMPLAINT
            Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 6 of 20




    See Exhibit 4 available at https://www.adr.org/consumer.            As the facts in this case

demonstrate, nothing could be further from the truth. The AAA further states:

        The online Registry was created to provide access to information about the AAA’s
        consumer arbitration services. The Registry lists businesses whose consumer
        arbitration clauses have been submitted for review by the AAA and
        determined to substantially and materially comply with the due process
        standards of the AAA Consumer Due Process Protocol. Parties can search
        businesses by name to determine if the AAA has reviewed their consumer arbitration
        clause and if the AAA will administer their case, as well as to view the approved arbitration
        clause.
    See Exhibit 5 available at https://www.adr.org/consumer. The AAA expressly states that it

maintains the Consumer Clause Registry so that “[p]arties can search business by name to

determine if the AAA has reviewed their consumer arbitration clause and if the AAA will

administer their case, as well as to view the approved arbitration clause.”             The AAA’s

representations are materially false, are written advertisements and are fraudulent. The AAA

further states:

        The Registry was created to provide more access to information about the AAA's
        consumer arbitration services. The Registry contains a list of businesses that have
        submitted their consumer arbitration clauses with the AAA and where upon review the
        AAA has determined that the clause substantially and materially complies with the due
        process standards of the Consumer Due Process Protocol. By accessing the Registry,
        parties will be able to search businesses by name to determine if the AAA has reviewed
        their consumer arbitration clause and will administer their consumer arbitrations.

    See Exhibit 6 available at:

        https://apps.adr.org/ClauseRegistryUI/faces/org/adr/extapps/clauseregistry/view/pa
        ges/clauseRegistry.jsf?_ga=2.109660230.2141548673.1575652881-
        1752190571.1575378860.

12. While the foregoing principles are noble in their expressions, they are misleading advertisements

    aimed at duping consumers into a false sense of security that the AAA is somehow looking out for

    and ensuring the due process rights of consumers who are often forced into arbitration of their

    disputes before the AAA under due-process-violative arbitration clauses that the AAA could never


                                               -6-
                                            COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 7 of 20



   have reasonably concluded that the same met the AAA-DPRs necessary—according to the

   AAA—to obtain registration on the AAA Consumer Clause Registry. See Exhibit 5 (the AAA

   falsely advertising that “The Registry lists businesses whose consumer arbitration

   clauses have been submitted for review by the AAA and determined to substantially

   and materially comply with the due process standards of the AAA Consumer Due

   Process Protocol.”). As discussed herein, the AAA is a money-making entity that takes

   advantage of consumers by falsely advertising policing practices that often never occur, by

   maintaining a sham registry, and by and selling knowingly defective justice in the AAA turns a

   blind eye and allows arbitrations to be conducted unfairly, without respect for fundamental rules

   of due process as announced in the AAA-DPRs and by failing to hold businesses accountable.

   Millions of consumers each year fall prey to due-process-violative clauses that work to strip the

   rights of consumers as their legitimate disputes are run through a mill promising justice and

   fairness but which delivers corrupted process and objectively unfair results.

13. The AAA polices consumer arbitration clauses for COMPLIANCE with the AAA-DPRs and

   sends notices of non-compliance to businesses that seek to register arbitration clauses on the AAA’

   Consumer Clause Registration that the do not COMPLY with the AAA-DPRs. See Exhibit 13

   (collection of cases and letters issued by the AAA to business maintaining clauses not complying

   with the AAA-DPRs and the AAA declining to administer consumer arbitration proceedings

   unless those business agree to bring their defective clauses (clauses materially and substantially

   violating the AAA-DPRs) into compliance with the AAA-DPRs. According to the AAA, it will

   absolutely decline to administer any arbitration proceeding under a subject clause where the AAA

   finds that that arbitration clause fails to materially and substantially complies with the AAA-DPRs.

   See Exhibit 4, supra (“The AAA provides for fair administration of consumer disputes—and will

   exercise its authority to decline administration of arbitration demands where an

                                             -7-
                                          COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 8 of 20



   arbitration clause contains material violations of the AAA Consumer Due Process

   Protocol.”).

14. In policing arbitration clauses for COMPLIANCE with the AAA-DPRs and ultimately for the

   benefit of consumers through the AAA’s establishment and maintenance of the AAA Consumer

   Clause Registry, the AAA has expressly stated to numerous business over many years that the

   AAA will decline to administer consumer arbitrations by stating: “Should you decline to execute

   this document [and bring your arbitration clause into compliance with the AAA-DPRs], the AAA

   will decline administration of cases filed pursuant to…[your non-compliant] consumer arbitration

   clause.” See Exhibit 3 at JTC Education, Inc. d/b/a Medtech College at 2.

15. The AAA’s determination of whether any consumer arbitration clause COMPLIES with the

   AAA-DPRs is a separate and distinct inquiry of whether that clause is legally enforceable as a

   matter of contract law. This case is concerned only with the former inquiry—that is, whether the

   clauses in-suit COMPLY with the AAA-DPRs as contemplated by the AAA’s recognized and

   expressed duties owed to consumers (including the Plaintiffs) to screen consumer arbitration

   clauses for COMPLIANCE with the AAA-DPRs and to decline to administer arbitration

   proceedings when a particular clause does not COMPLY with the AAA-DPRs.

16. The AAA registered two separate clauses on the AAA Consumer Registry despite notifying the

   sponsoring business (ACT, INC.) that its clauses contained material deviations (and therefore did

   not COMPLY) with the AAA-DPRs. Those CLAUSES are listed in Exhibit 7 and are referred

   to herein as CLAUSE-1 (the ISR Score Review Arbitration Provision) and CLAUSE-2 (the

   General Dispute Arbitration Provision), respectively.

17. CLAUSE-1 and CLAUSE-2 are collectively referred to herein as the CLAUSES. The CLAUSES

   do not COMPLY with the AAA-DPRs for at least the following reasons:

       a. CLAUSE 1 fails to permit a full palate of remedies on unrestricted claims that would

                                            -8-
                                         COMPLAINT
           Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 9 of 20



           otherwise be available from a court at law or in equity, to permit and empower an

           arbitrator from granting such remedies, to permit a court opt-out right if arbitration were

           to be commenced by the business advocating for enforcement of CLAUSE 1; and

       b. CLAUSE 2 fails to permit a full array of remedies on unrestricted claims that would

           otherwise be available from a court at law or in equity, to permit and empower an

           arbitrator from granting such remedies, to permit a court opt-out right if arbitration were

           to be commenced by the business advocating for enforcement of CLAUSE 2.

18. Despite creating a façade that the AAA will only administer arbitrations under arbitration clauses

   that COMPLY with the AAA-DPRs, the AAA has been running a sham operation in which it has

   knowingly acted to assist the business relying on the CLAUSES listed ¶ 14, supra. In Exhibit 8,

   the AAA appointed an arbitrator who knowingly violated a student’s due process rights under the

   AAA-DPRs.       In that arbitration proceeding wrongly administered by the AAA, the AAA

   knowingly permitted its agent-arbitrator, Ms. Erika L. Butler, to ignore key aspects of due process

   to render a woefully deficient arbitral award that was only possibly by stripping the student of his

   due process rights guaranteed to him under the AAA-DPRs. The AAA failed to administer and

   oversee the arbitration proceedings presided over by arbitrator, Ms. Erika L. Butler, who, on

   behalf of the AAA completely ignored the student’s due process rights guaranteed under the AAA-

   DPRs. See Exhibit 9 at 2 (AAA Due Process Fact Sheet)(“Arbitrators should be empowered to

   grant whatever relief would be available in court.”). In the arbitral award in Exhibit 8, Arbitrator

   Butler ruled against the student, ignored his claims for remedies at law or in equity that would

   have otherwise been available in a court, and totally in favor of the ACT, INC. by ignoring the

   AAA-DPRs. Arbitrator Butler spent more time discussing fees due to the AAA and herself

   personally, than in providing a reasoned opinion for which there is none. Arbitrator Butler

   completely shirked her responsibilities and gifted an arbitral award to ACT, INC. on the basis of

                                             -9-
                                          COMPLAINT
         Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 10 of 20



   knowingly stripping the student of his due process rights and having the AAA refuse to ensure that

   the student’s due process rights under the AAA-DPRs were protected, preserved and adhere to in

   compliance with the AAA’ mandates. Had the AAA properly applied its own rules and minimum

   due process requirements to the clauses addressed in the arbitral award in Exhibit 8 (which happen

   to correspond to the same clauses in-suit in this litigation), there never would have been an

   arbitration proceeding of any kind and the AAA would have been appointed as an integrally

   specified arbitration forum (based on the AAA’s own rules).

19. On good and reliable information, the AAA recently appointed Arbitrator Erika L. Butler to

   preside over one or more arbitrations in which she consistently ruled against the student and in

   favor of the ACT, INC. and did so to render arbitral awards that were only possible as a result of

   stripping a student (often a minor) of his or her due process rights. The AAA has long known that

   Arbitrator Butler acted to ignore the AAA-DPRs to grant at least one other arbitral award favoring

   ACT, INC. over the student. The AAA has been nothing less than complicit in allowing itself and

   its agents to ignore the AAA-DPRs to the significant detriment and harm of students. In fact, the

   AAA, per Arbitrator Butler and on AAA letterhead, has stated “[t]he Arbitrator understands that

   XXXXXXXXX may have to face a series of consequences as a result of the cancellation

   decision.” Exhibit 8. The AAA is well-aware that the consequences of violating the due process

   rights of students in knowingly rendering corresponding arbitral awards like the one in Exhibit 8

   can have the effect of destroying college acceptances, tuition grants, and scholarships, not to

   mention cause significant pain and suffering. When the AAA appointed Arbitrator Butler in

   relation to the case contemplated by the arbitral award in Exhibit 8, the AAA had full knowledge

   that Arbitrator Butler would act to serve the interests of AAA’s business customer (ACT, INC.) (a

   repeat-player in arbitrations before the AAA) to the significant detriment and harm to the student

   who was subjected to process violative of his or her due process rights. The AAA never should

                                             -10-
                                          COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 11 of 20



   have commenced the arbitration contemplated by the arbitral award in Exhibit 8 and it knows

   that fact with absolute certainty.

20. The arbitral award in Exhibit 8 was made public (in redacted form) by ACT, INC. in an ongoing

   arbitration proceeding before the AAA. Tellingly, ACT, INC. redacted Arbitrator Erika L. Butler’s

   name on page 1 and her signature on page 3 thereof in a clear effort to protect the arbitrator’s

   name so that ACT, INC. can request and depend on Arbitrator Butler for self-serving arbitral

   awards in the future. By no twisted or tortured reading of the arbitral award in Exhibit 8 can it

   be said that that award complies with any notion of due process and quasi-judicial completeness

   for soundness of judgment. The AAA should not be knowingly appointing arbitrators it knows

   who will be complicit with the AAA to violate the due process rights of innocent kids. The AAA

   owes a duty to consumers to ensure that the AAA-DPRs are properly applied and adhered to in

   all consumer arbitrations.

21. CLAUSE 1 in Exhibit 7, does not COMPLY with the AAA-DPRs.

22. The AAA has wrongfully administered arbitration proceedings under CLAUSE 1 in Exhibit 7.

23. CLAUSE 2 in Exhibit 7, does not COMPLY with the AAA-DPRs.

24. The AAA has wrongfully administered arbitration proceedings under CLAUSE 2 in Exhibit 7.

25. Plaintiffs should not be compelled to arbitrate in a fundamentally unfair proceeding before the

   AAA and certainly not in one where Plaintiff’s due process rights are stripped away from them

   with nothing less than reckless indifference by the AAA. Declaratory relief is needed now as a

   declaration that the CLAUSES do not COMPLY with the AAA-DPRs will immediately require

   the AAA to decline to arbitrate any proceeding involving the Plaintiffs alleged to spawn from those

   CLAUSES.

26. On several occasions, the AAA notified the business (ACT, INC.) that the CLAUSES contained

   material deviations in contravention of the AAA-DPRs. See, for example, Exhibit 10 (Email from

                                             -11-
                                          COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 12 of 20



   AAA Vice President, Neil Currie to the business responsible for seeking registration of the

   CLAUSES on the AAA’s Consumer Clause Registry dated February 5, 2019). In Exhibit 10,

   AAA Vice President Currie stated:

       As to the interpretation of the remedies sections of the clauses, we ask that Mr. Rosner and
       ACT, Inc. communicate directly concerning the arbitrator’s [lack of any ability] to grant
       whatever relief would be available in court under law or in equity…I have copied a
       representative from ACT, Inc., Rachel Marquardt, so you both can communicate with
       each other.

   Id. Mr. Currie’s email represents an express acknowledgment that the AAA views the CLAUSES

   as not containing inter alia remedies provisions to be in direct contravention of the AAA-DPRs

   and, in particular, in violation of the AAA-DPRs at Due Process Protocol Principle No. 14 which

   holds that “[t]he arbitrator should be empowered to grant whatever relief would be available in

   court under law or in equity.” Exhibit 2 at Principle 14 (Arbitral Remedies); c.f. CLAUSE 1: “No

   damages may be awarded by the arbitrator…”; c.f., CLAUSE 2: “In no even shall ACT be liable

   to an examinee for any special, indirect, consequential, exemplary, or punitive damages.” Mr.

   Currie failed to address the central and material question in this case: Whether the CLAUSES in

   Exhibit 7 COMPLY with AAA-DPRs?

27. Plaintiffs have requested that the AAA provide a clear determination as to whether each of the

   CLAUSES, individually, complies with the AAA-DPRs. The AAA has refused to provide any

   such determination leaving the Plaintiffs in a state of ignorance as to whether the AAA would

   administer any arbitration proceeding involving the Plaintiffs under either of the CLAUSES.

28. On December 2, 2019, AAA’s In-House Counsel, Ms. Tracey Frisch, wrote to Plaintiffs and again

   failed to address the central and material questions. See Exhibit 11. Ms. Frisch concreted a

   justiciable dispute as to the rights and liabilities of the parties and one in which Plaintiffs have no

   clarity as to whether the AAA will administer any arbitration proceeding under each of the

   CLAUSES after first rendering a determination that those CLAUSES actually COMPLY with

                                               -12-
                                            COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 13 of 20



   the AAA-DPRs. Ms. Frisch wrote to Plaintiffs: “It has long been the general policy of the AAA

   not to participate in litigation related to an arbitration that could potentially be administered

   by the AAA.” Id. Ms. Frisch’s averment to the Plaintiffs demonstrates that the AAA believes that

   it could administer an arbitration proceeding under at least one of the CLAUSES notwithstanding

   the AAA’s earlier recognition that the CLAUSES do not comply with the AAA-DPRs and thereby

   concretes the case or controversy between the parties that must be resolved in this litigation. Id.

   Ms. Frisch’s stated position of the AAA leave the Plaintiffs without full and complete knowledge

   of their rights and obligations both prior to any asserted arbitration proceeding and in any such

   arbitration proceeding if the same were to be invoked thereby rendering the need for declaratory

   relief absolutely ripe. Ms. Frisch’s email is nothing less than a tacit admission that the AAA, alone,

   has never rendered a determination as to whether each of the clauses in-suit individually

   COMPLIES with the AAA’s Due Process Protocol.

29. On December 6, 2019, Ms. Frisch wrote yet another email wherein the AAA again refuses to

   provide any guidance to Plaintiffs as to whether the AAA will evaluate the CLAUSES and make

   a determination as to the COMPLIANCE of those CLAUSES with the AAA-DPRs. See Exhibit

   12. Instead, Ms. Frisch wrote: “I am hopeful that with ACT, Inc.’s participation, that the AAA

   will be able to address the concerns both you and Mr. Clare share.” Id. Ms. Frisch clearly misses

   the point that ACT, INC’s position on the legal enforceability of the CLAUSES is of no moment

   with the issue to be adjudicated in this case—i.e., the sole issue of the COMPLIANCE of the

   CLAUSES with the AAA-DPRs—the determination that is within the unilateral duties taken on

   by the AAA to inform consumers like the Plaintiffs through the AAA’s Consumer Clause Registry.

   Moreover, no business entity including the ACT, INC. should be involved in the task solely the

   province of the AAA—the AAA’s insistence that the ACT, INC. participate through provision of

   a self-serving statement on its own clause demonstrates an overt agreement between the AAA and

                                              -13-
                                           COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 14 of 20



   ACT, INC. that undermines the AAA’s alleged impartiality. It is solely the province of the AAA

   to make a determination as to whether any particular forced arbitration clause complies with the

   AAA’s Due Process Protocol and the AAA’s insistence that the ACT, INC. act before the AAA

   renders a determination as to clause COMPLIANCE demonstrates that the AAA has been

   fraudulently representing to the public that the clauses in-suit were knowingly not earlier reviewed

   despite the AAA’s publication of the same on the AAA’s Consumer Clause Registry. The AAA

   is, indeed, acting in bad faith in attempting to have a business opine on its own CLAUSES relative

   to rights of the consumers that those CLAUSES affect. At best a business like ACT, INC. can

   provide a biased, self-serving and conflicted opinion about its own CLAUSES to the detriment of

   the Plaintiffs and millions of other consumers affected by those CLAUSES each year. It remains

   perplexing that the AAA refuses to do what it has promised millions of customers to do: to

   determine whether the CLAUSES COMPLY with the AAA-DPR independently of any

   commentary or self-serving justification offered by the business sponsoring the CLAUSES

   intended by the business urging registration of those CLAUSES on the AAA Consumer Clause

   Registry for which the AAA is paid annual registration fees. Finally, the AAA’s conduct to refuse

   to render an opinion upon due determination as to whether the each of the CLAUSES

   COMPLIES with the AAA-DPRs demonstrates inconsistent behavior from conduct

   demonstrated in numerous other contexts where the AAA has declined to administer arbitration

   proceedings under CLAUSES that the AAA determined sua sponte to be out of compliance with

   the AAA-DPRs. See Exhibit 3.

30. Plaintiffs have had to endure significant costs and expenses responding to the ACT, INC.’s claim

   that Plaintiffs’ are subject to arbitration under the CLAUSES despite the AAA admitting and

   stressing to ACT, INC. that the CLAUSES contain material and substantial deviations from the

   AAA-DPRs—thereby rendering those CLAUSES incapable of spawning any arbitrations before

                                             -14-
                                          COMPLAINT
         Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 15 of 20



   the AAA. See also Exhibit 13 (More AAA public letters declining to arbitrate under other consumer

   arbitration clauses for violations of the AAA-DPRs). The letters in Exhibit 13 from the AAA and

   advising various business (in the education field) demonstrate the AAA’s unequal applications of

   the AAA’s own rules and procedures among businesses—some are singled out to comply with the

   AAA’s Due Process Protocol and others clearly are not. Had the AAA done what it promised to

   do and to adhere to its obligations and duties owed to consumers in relation to the clauses in

   Exhibit 7 including, but not limited to, the AAA’s duties owed to the Plaintiffs, the AAA would

   have readily and immediately concluded that the CLAUSES were not COMPLIANT with the

   AAA-DPRs and that those CLAUSES could not be relied upon by anybody to seeking to

   commence any arbitration proceedings before the AAA and for which the AAA would administer

   those arbitration proceedings at significant costs to consumers in the process—costs to be paid

   directly by consumers to the AAA. Moreover, had the AAA done its job, there would have been

   no claims that the Plaintiffs were bound to any arbitration under the clauses in Exhibit 7 and but

   for the AAA failing to do its job the Plaintiffs would not have incurred significant damages and

   harm and spent significant resources defending against a meritless assertion that Plaintiffs’ claimed

   belonged in arbitration instead of opt-out litigation under the AAA’s Due Process Protocol. The

   damages suffered by Plaintiffs to date are consequential damages that are recoverable and may be

   subject to enhancement under various state consumer protection laws. The AAA has turned a

   blind eye to stripping consumers of their due process rights allegedly protected and intact under

   the AAA-DPRs in ways to enrich the AAA through millions of dollars of arbitration related fees

   in arbitrations that the AAA has promised to decline under clauses that knowingly do not meet

   the AAA-DPRs.

31. Plaintiffs have been threatened with being compelled into arbitration under both of the

   CLAUSES. Moreover, despite failing to announce whether the CLAUSES comply with the

                                              -15-
                                           COMPLAINT
          Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 16 of 20



   AAA-DPRs, the AAA has maintained that the Plaintiffs, specifically, may be subject to arbitration

   under those clauses hence solidifying the case and controversy between the parties. See Exhibits

   11 and 12.

32. Stunningly, while the AAA has refused to render a determination of whether the CLAUSES

   comply with the AAA-DPRs, the AAA’s agent arbitrators are starting to halt-arbitration

   proceedings on the basis that the AAA has not rendered its determination as it has promised and

   advertised to consumers. In Exhibit 14, an arbitrator by the name of Richard Sheehy wrote in

   one arbitration proceeding now pending before the AAA that “[a]t this point, based solely on the

   language of Rule 1(d), it appears to me that the AAA would make that determination in the first

   instance…I also assume that the AAA will reach the same conclusion in these two cases on the

   general question whether ACT’s arbitration provision meets the AAA’s due process protocol and

   consumer rules given that the provision is the same in both cases.” Even the AAA’s arbitrators

   are expressing their frustration that the AAA has failed to provide its threshold determination as

   to whether CLAUSE-1 meets the requirements of the AAA-DPRs.

33. In Exhibit 14, AAA Arbitrator Sheehy has requested the AAA to do the same thing that Plaintiffs

   have requested—to determine whether the same CLAUSES in-suit COMPLY with the AAA-

   DPRs. Arbitrations should come to a grinding halt as the AAA’s business partners like the ACT,

   INC. continue to drive students (often minors) into the abyss of forced unfair arbitration

   proceedings where the ACT, INC. asserts to bind parents of those students under those same

   clauses and to strip consumers of their due process rights in the process. Enough is enough—the

   AAA needs to honor its commitments and duties owed to millions of consumers and decline to

   administer arbitrations that run afoul of the AAA’s advertised AAA-DPRs. Plaintiffs reserve the

   right to seek certification of and participate in a class action at a later time in this litigation should

   the need arise and as discovery may ensue in this case.

                                                -16-
                                             COMPLAINT
         Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 17 of 20



34. The importance and need for the relief sought herein cannot be over-emphasized. The U.S.

   Congress is currently addressing House Bill No. 1423 which seeks to prohibit forced arbitration

   clauses like the CLAUSES in-suit. Opponents of repealing certain provisions of the Federal

   Arbitration Act, 9 U.S.C. § 1, et seq. ACT have bought into the AAA’s false claims of being the

   gatekeeper of due process rights in forced consumer arbitrations by relying on the essential

   assertions of the Rule 1(d) of the AAA-DPRs. In fact, in recently passing House Bill No. 1423.

   U.S. Representatives both for and against changes to the Federal Arbitration Statute at 9 U.S.C.

   § 1, et seq., have been duped into the false representations of the AAA and have regurgitated the

   AAA’s stated principles in AAA Consumer Rule 1(d), for example, in H.R. Report No. 1423 by

   stating “A business using the AAA as an arbitral forum for consumer disputes must provide a copy

   of its contract to the AAA so that the AAA may review it for compliance with its rules and so that

   the contract may be publicly posted [on the Consumer Clause Registry]…The AAA will not

   provide a forum for arbitration of disputes unless the business has first complied with this

   requirement and the AAA has determined that the contract complies with AAA rules.” The AAA

   has failed to do its job and Plaitniffs and millions of other consumers rights hang in the balance as

   arbitrations are threatened and/or are ongoing where deprivation of due process rights is the

   unfortunate norm. See e.g., Exhibit 8 (Arbitrator Butler completely ignoring the AAA’s Due

   Process Protocol in rendering a decision against a student). This Court’s judgment in considering

   the case and controversy faced by the parties will also serve the public interest on a national scale

   by correcting the wrongful mindset of many on Capitol Hill who have wrongly and unjustifiably

   bought into the false advertising by the AAA. The Court’s judgment is necessary to the parties

   and the ramifications of this case and the Court’s judgment also is necessary to send a proper

   message to the U.S. Congress on the import of due process in consumer arbitrations. Necessary

   changes to the FAA could be swept under the rug if the U.S. Congress is not properly informed

                                              -17-
                                           COMPLAINT
           Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 18 of 20



   through a proper declaration between the parties to this action.

                                                COUNT I

  Plaintiffs are entitled to a Declaration that the AAA may not initiate an arbitration
          proceeding under CLAUSE 1 and Demand Fees from the Plaintiffs.

35. Plaintiffs hereby incorporate all preceding paragraphs of this Complaint as if restated in this Count

   I.

36. Under the U.S. Declaratory Judgment Act at 28 USC § 2201(a), this Court “upon the filing of an

   appropriate    pleading,    may    declare    the   rights   and   other   legal   relations   of   any

   interested party seeking such declaration, whether or not further relief is or could be sought. Any

   such declaration shall have the force and effect of a final judgment or decree and shall be

   reviewable as such.”

37. On November 18, 2019, Plaintiffs attempted to obtain clarification as to whether the AAA would

   administer a consumer arbitration as between Plaintiffs and ACT, INC. under the consumer

   arbitration clauses presented in Exhibit 7. The AAA provided no such clarification as to each

   individual arbitration clause as set forth in Exhibit 7, and, more particularly, with regard to ACT’s

   CLAUSE 1 under which the AAA expects to get paid from Plaintiffs for administering an

   arbitration proceeding thereunder. The AAA has refused to provide any such clarification to

   date.

38. Plaintiffs are seeking a judicial declaration that the AAA may administer any arbitration

   proceeding in relation to the ISR Arbitration Clause set forth in Exhibit 7. The Plaintiffs seek a

   judicial declaration that CLAUSE 1 set forth in Exhibit 7, does not COMPLY with the AAA

   Consumer Arbitration Rules or the AAA Consumer Due Process Protocol as set forth in Exhibits

   1 and 2.

39. As the COMPLIANCE of CLAUSE 1 with AAA-DPRs relates only to whether the AAA will

   administer an arbitration proceeding, all interested parties are present in this action.
                                                 -18-
                                         COMPLAINT
           Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 19 of 20



                                                COUNT II

  Plaintiffs are entitled to a Declaration that the AAA may not initiate an arbitration
          proceeding under CLAUSE 2 and Demand Fees from the Plaintiffs.

40. Plaintiffs hereby incorporate all preceding paragraphs of this Complaint as if restated in this Count

   I.

41. Under the U.S. Declaratory Judgment Act at 28 USC § 2201(a), this Court “upon the filing of an

   appropriate    pleading,    may    declare    the   rights   and   other   legal   relations   of   any

   interested party seeking such declaration, whether or not further relief is or could be sought. Any

   such declaration shall have the force and effect of a final judgment or decree and shall be

   reviewable as such.”

42. On November 18, 2019, Plaintiffs attempted to obtain clarification as to whether the AAA would

   administer a consumer arbitration as between Plaintiffs and ACT, INC. under the consumer

   arbitration clauses presented in Exhibit 7. The AAA provided no such clarification as to each

   individual arbitration clause as set forth in Exhibit 7, and, more particularly, with regard to

   CLAUSE 2 under which the AAA expects to get paid from the Plaintiffs for administering an

   arbitration proceeding thereunder. The AAA has refused to provide any such clarification to

   date.

43. Plaintiffs are seeking a judicial declaration that the AAA may administer any arbitration

   proceeding in relation to the ISR Arbitration Clause set forth in Exhibit 7. The Plaintiffs seek a

   judicial declaration that CLAUSE 2 set forth in Exhibit 7, does not COMPLY with the AAA

   Consumer Arbitration Rules or the AAA Consumer Due Process Protocol as set forth in Exhibits

   1 and 2.

44. As the COMPLIANCE of CLAUSE 2 with AAA-DPRs relates only to whether the AAA will

   administer an arbitration proceeding, all interested parties are present in this action.


                                               -19-
                                            COMPLAINT
           Case 1:19-cv-03767-CKK Document 1 Filed 12/18/19 Page 20 of 20



                                          PRAYER FOR RELIEF

       Plaintiffs respectfully request:

       (1) Declarations pursuant to Counts I-II as set forth in this Complaint; and

       (2) All other relief deemed just and proper by the Court upon facts to be established at trial.

       Although Plaintiffs do not seek monetary relief or damages at this time in connection with any

  Count to be adjudicated in this Complaint, Plaintiffs reserve the right to pursue such damages in

  connection with any counts and claims that may be made as the facts develop through discovery in

  this case.

                          PLAINTIFF’S REQUEST FOR A SPEEDY TRIAL

       Plaintiffs hereby request a bench-trial if that will speed this case to adjudication on the merits

  which deeply affect the rights and duties of the parties to this litigation and is important to millions

  of other consumers (particularly minors forced to accept adhesion contracts that strip kids of their

  due process rights in the context of college entrance exams) and the U.S. Congress which is

  considering amending the Federal Arbitration Act to forbid forced arbitration clauses of the kind

  like those in-suit.

       It is therefore,

                                           Respectfully submitted,



       _________________________                       ____________________________

         Erik B. Cherdak—DATE                           Harrison M.C. Cherdak—DATE

149 Thurgood Street
Gaithersburg, Md. 201878
202.330.1994
ebcherdak@gmail.com, brocca412@yahoo.com




                                                -20-
                                             COMPLAINT
